DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “through which” and “which on” are not clear, what it refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Kurosawa (2011/0200862).
 	Kurosawa (2011/0200862) in figures 1-10, disclose a battery (1) for a motor vehicle, comprising a housing having two longitudinal walls (2a, 2c) aligned transversely to a width direction and at least two transverse walls (3) aligned transversely to a longitudinal direction. The housing being delimited towards the outside by the longitudinal walls and the transverse walls. Kurosawa also disclose at least one battery stack (10) of multiple individual cells, which are stacked against one another in a stack direction (figure 6). The battery stack being received in the housing between the longitudinal walls and the transverse walls following one another in the longitudinal direction. Kurosawa also in figure 1, disclose at least one cooler or cooling plate (12) through which a cooling liquid is flowable and which on an outside heat-transferringly lies against a cooled one of the longitudinal walls; each battery stack is heat-insulated from the cooled longitudinal wall of the housing and heat-transferringly lies against the transverse walls adjacent to the respective battery stack.  
 	Regarding claim 2, Kurosawa in figure 1, disclose the cooled longitudinal wall and the at least one battery stack, an insulating element (14) of a heat-insulating material, which is arranged, and the insulating element on one side lies against the at least one battery stack and on the other side against the cooled longitudinal wall.  
 	Regarding claim 3, Kurosawa in figure 1, disclose one of the insulating element, which is an insulating plate, so that a region between the at least one battery stack and the cooled longitudinal wall is completely filled out by the insulating plate, or the insulating element has a rib structure (17) with multiple ribs spaced apart from one another, so that in a region between the at least one battery stack and the cooled longitudinal wall multiple heat-insulating part regions filled with ambient air are formed.  
 	Regarding claim 4, Kurosawa in figure 1, disclose the at least one battery stack, which is received in a support cage of a heat-insulating material, wherein the support cage, towards the respective longitudinal wall, has a frame-like or grid-like or closed cage longitudinal wall each, and towards the respective transverse wall, a cage transverse wall with an open heat transfer region each.  
 	Regarding claim 5, Kurosawa in figure 1, disclose wherein the heat transfer region, which is formed in the middle of the cage transverse wall and is delimited radially to the longitudinal direction by a surrounding rim of the cage transverse wall.  
 	Regarding claim 6, Kurosawa in figure 1, disclose the open heat transfer region of the cage transverse wall between the battery stack and the respective adjacent transverse wall is filled with a heat-conductive paste, or in the open heat transfer region of the cage transverse wall, between the battery stack and the respective adjacent transverse wall, a filler plate of a heat-conductive material with a rib structure or with a closed plate structure is arranged, wherein the filler plate and the cage are formed as a contiguous hybrid component.  
 	Regarding claim 7, Kurosawa disclose the stack direction of the individual cells in the respective battery stack coincides with the width direction of the housing.  
 	Regarding claim 8, Kurosawa in figure 1, disclose the longitudinal walls and the transverse walls, which are integrally formed as a housing profile and the housing comprising two cover plates (14), which delimit the housing transversely to the height direction towards the outside and are connected to the housing profile.  
 	Regarding claim 9, Kurosawa in figure 1, disclose the cooler, which lies on the respective longitudinal wall with the full surface area and is material-bonded to the respective longitudinal wall, and in the cooler, at least one cooling channel (12), which is formed, which is open towards the respective longitudinal wall and closed towards the outside by the respective longitudinal wall.  
 	Regarding claim 10, Kurosawa in figure 1, disclose at least one of the battery comprising coolers (12), which on the outside each heat-transferringly lie against a respective cooled one of the longitudinal walls and at least one battery stack, which is heat-insulated from each of the cooled longitudinal walls, and the battery comprises multiple battery stacks and multiple transverse walls, wherein each battery stack is arranged in each case between two transverse walls following one another in the longitudinal direction and heat- transferringly lies against the transverse walls.  
 	Regarding claim 11, Kurosawa in figure 1, disclose the at least one battery stack, which is received in a support cage of a heat-insulating material (14), wherein the support cage, towards the respective longitudinal wall, has a frame-like or grid-like or closed cage longitudinal wall each, and towards the respective transverse wall, a cage transverse wall with an open heat transfer region each.  
 	Regarding claim 12, Kurosawa in figure 1, disclose the at least one battery stack, which is received in a support cage of a heat-insulating material (14), wherein the support cage, towards the respective longitudinal wall, has a frame-like or grid-like or closed cage longitudinal wall each, and towards the respective transverse wall, a cage transverse wall with an open heat transfer region each.  
 	Regarding claim 13, Kurosawa in figure 1, disclose the open heat transfer region of the cage transverse wall between the battery stack and the respective adjacent transverse wall, which is filled with a heat-conductive paste (14) or in the open heat transfer region of the cage transverse wall, between the battery stack and the respective adjacent transverse wall, a filler plate (15) of a heat-conductive material with a rib structure or with a closed plate structure is arranged, wherein the filler plate and the cage are formed as a contiguous hybrid component.  
 	Regarding claim 14, Kurosawa in figures 1-10, disclose a battery for a motor vehicle, comprising a housing having two longitudinal walls (2a, 2c) aligned transversely to a width direction and multiple transverse walls (3) aligned transversely to a longitudinal direction. The housing being delimited towards the outside by the longitudinal walls and the transverse walls.  Kurosawa also disclose multiple battery stacks (10), having multiple individual cells, which are stacked against one another in a stack direction. Each battery stack being received in the housing between the longitudinal walls and between two transverse walls following one another in the longitudinal direction. Kurosawa also disclose two coolers (12) through each of which a cooling liquid is flowable. Each cooler on an outside heat-transferringly lies against a respective cooled one of the longitudinal walls. Each battery stack is heat-insulated from the cooled longitudinal walls of the housing and heat-transferringly lies against the two transverse walls adjacent to the respective battery stack.  
 	Regarding claim 15, Kurosawa in figure 1, disclose between each cooled longitudinal wall and each battery stack, an insulating element (14) of a heat-insulating material, which is arranged. The insulating element on one side lies against the each battery stack and on the other side against the respective cooled longitudinal wall.  
 	Regarding claim 16, Kurosawa in figure 1, disclose the insulating element , which is an insulating plate, so that a region between each battery stack and the respective cooled longitudinal wall is completely filled out by the insulating plate; or the insulating element has a rib structure (15) with multiple ribs spaced apart from one another, so that in a region between each battery stack and the respective cooled longitudinal wall multiple heat-insulating part regions filled with ambient air are formed.  
 	Regarding claim 17, Kurosawa in figure 1, disclose each battery stack, which is received in a support cage of a heat-insulating material, wherein the support cage, towards the respective longitudinal wall, has a frame-like or grid-like or closed cage longitudinal wall each, and towards the respective transverse wall, a cage transverse wall with an open heat transfer region each.  
 	Regarding claim 18, Kurosawa in figure 1, disclose the heat transfer region, which is formed in the middle of the cage transverse wall and is delimited radially to the longitudinal direction by a surrounding rim of the cage transverse wall.  
 	Regarding claim 19, Kurosawa in figure 1, disclose the open heat transfer region of the cage transverse wall between the respective battery stack and the respective adjacent transverse wall is filled with a heat-conductive paste; or in the open heat transfer region of the cage transverse wall, between the respective battery stack and the respective adjacent transverse wall, a filler plate (15) of a heat-conductive material with a rib structure or with a closed plate structure is arranged, wherein the filler plate and the cage are formed as a contiguous hybrid component.  
 	Regarding claim 20, Kurosawa in figure 1, disclose the stack direction of the individual cells in the respective battery stack coincides with the width direction of the housing.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618